


Exhibit 10.8

CONFORMED COPY

PRECISION CASTPARTS CORP.

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM—
LEVEL TWO PLAN

1998 Restatement

January 1, 1998

(As Amended by Amendment No. 3)

Precision Castparts Corp.
an Oregon corporation
4650 SW Macadam, Suite 240
Portland, OR 97201   Company

STOEL RIVES LLP
A T T O R N E Y S

STANDARD INSURANCE CENTER
900 SW FIFTH AVENUE, SUITE 2600
PORTLAND, OREGON 97204-1268
Telephone (503) 224-3380
Fax (503) 220-2480

--------------------------------------------------------------------------------



PRECISION CASTPARTS CORP.

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM—
LEVEL TWO PLAN

1998 Restatement

January 1, 1998

(As Amended by Amendment No. 3)

        Precision Castparts Corp., an Oregon corporation (the Company) adopted
this Program effective February 1, 1989 to provide supplemental retirement
benefits for certain key employees as an incentive for them to develop careers
with the Company and to perform with a degree of excellence that will promote
the best interests of the Company. The Program is divided into two plans, the
Level Two Plan, which this Restatement constitutes, and a second plan called the
Precision Castparts Corp. Supplemental Executive Retirement Program—Level One
Plan (SERP—Level One). The Company adopts the following Restatement of the
Supplemental Executive Retirement Program—Level Two Plan (the Plan) effective as
of January 1, 1998 to change the definition of Final Average Pay counted under
the Plan and to make technical, administrative and editorial changes.

1.     Eligibility and Participation

        1.1    Eligible Employees.    Participation shall be limited to a select
group of designated key employees of the Company and of its United States
Affiliates. "Affiliate" means a corporation or other business that is more than
50 percent owned by the Company.

        1.2    Selection of Participants.    

        1.2-1    Participants shall be selected initially by the Compensation
Committee of the Board of Directors of the Company (the Committee). The chief
executive officer of the Company may recommend additional participants for
approval by the Compensation Committee. A key employee may be selected for
participation at any time. The Committee may also remove a participant from the
Plan on a prospective basis, with or without cause. The Administrator for the
Plan appointed by the Committee shall notify the participant in writing within
30 days after Committee action establishing the removal. The effective date of
removal shall be the date of adoption of the Committee action.

        1.2-2    Subject to 1.4, following any removal under 1.2-1, the
following shall apply:

        (a)   The removal, in itself, shall not cause an immediate forfeiture of
benefits.

        (b)   No further Years of Benefit Service shall be counted following the
date of removal.

        (c)   The amounts described in 2.1-4(a) and (b) shall not change after
removal, but the amounts described in 2.1-4(c) may change due to further
accruals or other increases in the Retirement Plan Benefit and Primary Social
Security Benefit.

        (d)   A removed participant who continues to be employed by the Company
or an Affiliate shall not earn additional Years of Eligibility Service needed to
qualify for retirement under Section 2 below and shall not qualify for
accelerated vesting under 2.4 on change of control occurring after removal from
participation.

        (e)   The pre-retirement spousal death benefit if applicable under 4.3
shall end 30 days after notice of removal is given under 1.2-1.

        (f)    If the participant is married at removal, any election under
3.2-2 to provide a spousal contingent annuity at 50% or 100% shall continue to
apply. If the participant is unmarried at removal but becomes married prior to
the benefit start date, the participant may make an election under 3.2-2 within
30 days after marriage.

--------------------------------------------------------------------------------






        1.2-3    Credit for Pre-Acquisition Service and Pay. "Acquisition" means
an asset or stock purchase by the Company or an Affiliate of an unaffiliated
business. Pre-acquisition service, pay or both may be credited as follows:

        (a)   Credit may be granted by the Committee in the process of
enrollment of executives.

        (b)   After enrollment, credit can be granted by the Company's chief
executive officer except that credit for the chief executive officer may be
granted only by the Committee.

        (c)   The terms on which credit is granted shall be stated in writing
and communicated to the affected executive.

        1.3    Enrollment.    When selected, the key employee shall be notified
and given a Statement of Participation signed by the Company. The key employee
shall enroll for participation by completing the Statement of Participation,
including all required benefit elections, signing it and returning it to the
Administrator. The Statement of Participation shall be effective on the date
signed by the key employee.

        1.4    Transfer to Level One.    If a participant in this Plan becomes a
participant under SERP—Level One, the benefit obligations under this Plan shall
be transferred to SERP- Level One. An election under 3.2-2 of this Plan to
provide for a surviving spouse contingent annuity at 50% or 100% shall continue
to apply to the transferred benefit obligations as provided in this Plan.

2.     Supplemental Benefits

        2.1    Normal Retirement Benefit    

        2.1-1    Subject to 2.1-2 and 2.1-5, the basic supplemental benefit on
normal retirement with 25 Years of Benefit Service (YBS) shall be a monthly
pension for life equal to 55 percent of Final Average Pay (FAP) minus the
Retirement Plan Benefit (RPB) and the Primary Social Security Benefit (PSSB).

        2.1-2    The basic supplemental benefit for any participant who is a
Five Percent Shareholder of the Company shall be half the amount otherwise
provided under 2.1-1 and related provisions. If a participant stops being a Five
Percent Shareholder, the foregoing restriction shall not apply to additional
benefits for Benefit Service after the Five Percent Shareholder status ends. A
participant shall be considered a Five Percent Shareholder if:

        (a)   The person owns, directly or indirectly, securities of the Company
representing 5 percent or more of the combined voting power of the Company's
then outstanding securities, and

        (b)   The person has owned securities meeting the requirements of
(a) for 20 or more years while an employee of the Company.

        2.1-3    For a participant with less than 25 Years of Benefit Service at
normal retirement, the 55 percent factor in 2.1-1 shall be reduced by 1/25th for
each year less than 25. The benefit for each Year of Benefit Service over 25
shall be one-half of one percent (.5 percent) of Final Average Pay, minus any
portion of the Retirement Plan Benefit and Primary Social Security Benefit that
exceeds the basic benefit under 2.1-1 for the first 25 Years of Benefit Service.
The benefit for a partial year at the end of a participant's period of service
shall be prorated based on the number of months in which the participant
performs services during the year.

2

--------------------------------------------------------------------------------



        2.1-4    The basic supplemental benefit can be expressed as follows:

        (a)   (55% of FAP) ((YBS up to 25)/25)

PLUS

        (b)   (.5% of FAP) (YBS over 25)

MINUS

        (c)   (RPB + PSSB)

        2.1-5    If a participant has a period of Benefit Service transferred to
this Plan from SERP—Level One, the benefit under this Plan shall not be less
than the SERP—Level One benefit transferred to this Plan determined as follows:

        (a)   The benefit target under SERP—Level One 2.1-5(a) and (b) shall not
be less than the target as of the date of transfer.

        (b)   The offset portion under SERP—Level One 2.1-5(c) may change due to
further accruals or other increases in the Retirement Plan Benefit and Primary
Social Security Benefit.

        (c)   An election under 3.2-2 of SERP—Level One to provide for a
surviving spouse 100% contingent annuity shall continue to apply to the
transferred benefit obligations as provided in this Plan.

        (d)   The surviving spouse 50% contingent annuity automatically provided
under SERP—Level One shall continue to apply under this Plan, but the
participant's benefit shall be actuarially reduced to provide for the spouse's
annuity.

        2.2    Definitions    

        2.2-1    "Final Average Pay" means the participant's average monthly
compensation in the highest three calendar years of compensation out of five
consecutive calendar years of employment during a period of Eligibility Service
by the Company or an Affiliate. Years separated by a period of one or more
calendar years when the participant has no such employment shall be treated as
consecutive. Additional compensation paid at retirement or other termination of
employment, such as for periods of unused vacation or sick leave, shall be
attributed to calendar years by assuming that employment continued during the
period based on which the compensation is measured. Severance pay shall be
disregarded, except severance pay in lieu of service.

        2.2-2    "Compensation" shall be determined as follows:

        (a)   Total direct pay reportable on Form W-2 under Internal Revenue
Code section 3401(a), disregarding limitations based on the nature or location
of employment, shall be counted, subject to the following provisions:

        (1)   Half of any bonuses shall be excluded.

        (2)   Commissions and cost-of-living allowances shall be excluded.

        (3)   Any reimbursements or other expense allowances, fringe benefits,
moving expenses, severance or disability pay and other deferred compensation
(other than as specified in (b) below) and welfare benefits shall be excluded.

        (4)   Gains realized from the exercise of nonqualified stock options
shall be excluded.

        (b)   Total direct pay shall be determined without reduction by elective
deferral of otherwise currently taxable compensation under any qualified cash or
deferred arrangement

3

--------------------------------------------------------------------------------



under Internal Revenue Code section 401(k), any elective welfare benefit
arrangement under Internal Revenue Code section 125 or a non-qualified deferred
compensation plan.

        (c)   During periods of reduced compensation because of such causes as
illness, disability or leave of absence, compensation shall be figured at the
last regular rate before the start of the period.

        2.2-3    "Primary Social Security Benefit" means the primary insurance
amount estimated for the participant on retirement at or after age 65 under the
federal Social Security Act determined as follows:

        (a)   The amount may be estimated from the regular pay rate under rules
established by the Administrator assuming a standard pay progression over a full
working career.

        (b)   The amount shall not be changed by amendments to the Social
Security Act or cost-of-living index adjustments after the participant's actual
termination date or age 65, whichever is first.

        (c)   If a participant retires early, the Primary Social Security
Benefit shall be the amount that would be received at age 65 assuming level
earnings at the participant's final rate of pay and no change in the Social
Security Act.

        2.2-4    "Retirement Plan Benefit" means the sum of the following
amounts:

        (a)   The monthly benefits (excluding any Prior Profit Sharing Plan
Benefit) under the Precision Castparts Corp. Retirement Plan (the Retirement
Plan) for the participant upon normal retirement at age 65 in the form of a
straight life annuity.

        (b)   The monthly benefit for the participant under any defined benefit
pension plan other than the Retirement Plan from service counted for benefits
under this Plan as well as any service following removal from participation, and
disregarding any benefit derived from rollovers to such plan derived from a
source other than employer contributions relating to the period of service
counted for benefits under this Plan. The benefit shall be expressed as a normal
retirement benefit at age 65 in the form of a straight life annuity using the
actuarial equivalency factors applicable under that plan. If benefits are
provided for a participant under the foregoing sentences with respect to more
than one plan, all such benefits shall be combined.

        (c)   The monthly benefit for the participant under a defined
contribution retirement plan relating to service counted for benefits under this
Plan as well as any service following removal from participation, and
disregarding any benefit derived from employee pre-tax or employee after-tax
contributions to such plan or rollovers to such plan derived from a source other
than employer contributions relating to the period of service counted for
benefits under this Plan. The amount of the benefit shall be based on each
employer contribution for the participant with respect to the relevant period of
service, with contributions carried forward at an interest rate of eight
percent. The actual rate of return in the plan and any interim distributions or
withdrawals shall be disregarded. The resulting benefit shall be expressed as a
normal retirement benefit at age 65 under 3.2-1 using the actuarial equivalency
factors applicable to the Retirement Plan for determining equivalent benefits
other than a lump sum. If benefits are provided for a participant under the
foregoing sentences with respect to more than one plan, all such benefits shall
be combined. If the defined contribution plan is a plan under which employer
contributions are made to match, wholly or partly, employee pre-tax or after-tax
contributions under the plan, then the offset for the defined contribution plan
shall be calculated assuming the employee's account has been credited with the
maximum matching contributions the employee could have had credited by making
employee contributions

4

--------------------------------------------------------------------------------






(without regard to any operational limitations imposed by discrimination
testing), carried forward at an interest rate of eight percent.

        2.2-5    "Normal Retirement" means retirement under the Retirement Plan
at or after age 65 with 10 Years of Eligibility Service.

        2.2-6    Subject to 1.2, "Year of Benefit Service" means a period of
12 months based on the anniversary of the date the employee first performs an
hour of service as an employee of the Company or an Affiliate. No service for a
business before the date it becomes an Affiliate shall be counted as Benefit
Service except as provided in 1.2-3. Except for periods of disability as
described below, periods of employment other than as a regular full-time
employee shall be disregarded and service credit shall be reduced accordingly.
If a person becomes totally and permanently disabled while a participant
accruing Benefit Service and qualifies for disability income payments under
Social Security, the participant shall continue to accrue Years of Benefit
Service during disability up to age 65 or earlier retirement if:

        (a)   The disability was directly related to and arose from the
participant's employment, or

        (b)   The participant had 10 Years of Eligibility Service before the
disability occurred.

        2.2-7    "Years of Eligibility Service" means Years of Benefit Service
as defined in 2.2-6 plus Years of Service (as defined in the Retirement Plan),
if any, approved by the Committee performed for a business before the date it
became an Affiliate.

        2.3    Early Retirement Benefit    

        2.3-1    An early retirement supplemental benefit shall be payable for a
participant who terminates employment before normal retirement but after age 55
with at least 10 Years of Eligibility Service. The benefit shall be the normal
retirement basic supplemental benefit, as adjusted under 2.1-3, if applicable,
and reduced as described in 2.3-2 by 6 percent for each year by which the early
retirement date precedes the date the participant would have first qualified for
normal retirement as defined in 2.2. The reduction for partial years shall be
prorated monthly, based on calendar months with a partial month at the beginning
or end of the period disregarded if the affected portion of the month is less
than 15 days.

        2.3-2    The early retirement reduction described in 2.3-1 shall be
applied after calculating a participant's benefit as for normal retirement,
based on service and compensation to actual retirement, as follows:

        (a)   (55% of FAP) ((YBS up to 25)/25)
        + (.5% of FAP) (YBS over 25)-(RPB + PSSB)

TIMES

        (b)   (1-.06(65-age at actual retirement))

        2.3-3    No benefit shall be paid with respect to a participant whose
employment terminates before early retirement except under 2.4 or 4.

        2.3-4    A participant may not elect to defer the start of early
retirement benefits.

        2.4    Accelerated Vested Benefit.    Subject to 2.5, an accelerated
vested benefit shall be payable for a participant whose employment is terminated
by the Company if the termination occurs both within two years following a
Change in Control of the Company as defined in 10 and before the participant
qualifies for normal or early retirement. The benefit shall be a lump sum
payment as of the first day of the month after termination of employment. The
amount shall be the actuarially determined present value of the participant's
basic supplemental benefit on normal retirement, based on Final Average Pay and
Years of Benefit Service as of the date of termination, and using the interest
rate and mortality

5

--------------------------------------------------------------------------------



table specified under 6.1. If a participant qualifies for payment of a benefit
under this provision, but dies before payment of the benefit, the benefit shall
be paid to the participant's spouse under 4.4 if applicable, or to the
participant's estate if 4.4 is not applicable. A change in ownership of an
affiliate of the Company that does not occur as part of a Change in Control of
the Company, shall not trigger this section 2.4.

        2.5    Forfeiture of Benefit    

        2.5-1    No benefit (other than a spouse's death benefit under 4, if
applicable) shall be payable with respect to a participant who terminates
employment, regardless of cause, before qualifying for a normal retirement
benefit, an early retirement benefit or an accelerated vested benefit or to any
participant whose employment is terminated for misconduct during employment.
Moreover, no normal or early retirement benefit or spouse's death benefit shall
be payable with respect to any participant who, after termination, engages in
competition with the Company or an Affiliate, as determined by the Committee in
accordance with 2.5-3.

        2.5-2    "Misconduct during employment" means:

        (a)   Committing a fraudulent or otherwise dishonest act related to
employment;

        (b)   Making an unauthorized disclosure of confidential information
related to the Company or Affiliate if the information was obtained during
employment; or

        (c)   Engaging in competition while employed. Competition is defined in
2.5-3(a) and (b).

        2.5-3    "Competition" means doing either of the following within three
years after termination of employment:

        (a)   Making an unauthorized disclosure of confidential information
related to the Company or any Affiliate if the information was obtained during
employment; or

        (b)   Engaging either as an employee, partner, proprietor or otherwise,
in a business in competition with the Company or any Affiliate in the
manufacture or sale of investment castings or any other business conducted by
the Company or an Affiliate at any time during the participant's period of
employment.

        2.5-4    No forfeiture or absence of a forfeiture shall constitute a
waiver of or bar any other remedy that may be available to the Company or a
Subsidiary under applicable law on account of the misconduct or competition.

        2.6    Deferred Retirement Benefit.    If a participant's employment
with the Company or an Affiliate continues past age 65, Years of Benefit Service
shall continue to accrue and Final Average Pay shall be adjusted to actual
retirement. The benefit shall be based on the regular formula for normal
retirement, and no actuarial adjustment shall be made for starting benefits
after age 65.

        2.7    Accruals During Disability.    

        2.7-1    "Disability" means a condition that makes a person eligible for
disability income payments under Social Security for total, permanent
disability.

        2.7-2    A participant who terminates covered employment on account of
disability shall continue to accrue Service for Eligibility and Benefits while
disabled until retirement or earlier recovery from disability if either of the
following applies:

        (a)   The disability was directly related to the participant's
employment.

        (b)   The participant had at least 10 Years of Eligibility Service
before the disability occurred.

6

--------------------------------------------------------------------------------







        2.7-3    A disabled participant shall be retired at normal retirement
date and may retire at early retirement date if eligible. Benefits shall be
determined on the basis of Benefit Years, Final Average Pay (calculated as if
pay rate was frozen at the date of disability), Primary Social Security Benefit
and Retirement Plan Benefit at retirement.

3.     Payment of Benefits

        3.1    Start of Benefits.    Benefits shall start with the month that
begins after termination of employment, in the case of normal, deferred,
accelerated vested or early retirement benefits, and with the month that begins
after the participant's death in the case of a spouse's death benefit under 4.1
through 4.3. The benefit starting date shall be as of the first day of the first
month for which benefits are paid under this provision. Benefit payments shall
be made by the end of the month to which they apply in accordance with the
Company's regular payroll processing schedule.

        3.2    Form of Benefit    

        3.2-1    The normal form for payment of benefits shall be a monthly
annuity for the life of the participant.

        3.2-2    A married participant may elect to receive benefits in the form
of an actuarially equivalent contingent annuity with payment continued to the
participant's spouse in full or at one-half. Actuarial equivalency shall be
determined based on the assumptions applicable to determining comparable
benefits under the Retirement Plan. Before a participant's death, a spouse has
no enforceable right under this provision. After a surviving spouse starts
benefits under this provision, the cash-out provisions in 3.2-5 and 6.2 shall
apply.

        3.2-3    Subject to 3.2-5, a benefit election under 3.2-2 may be made
upon enrollment in this Plan or within 30 days following the marriage of a
participant that occurs before the participant's benefit starting date under 3.1
or at any other time that is more than 12 months before the participant's
benefit starting date under 3.1. The election shall be by written notice mailed
or delivered to the Administrator. An election under 3.2-2 shall no longer be
effective if the participant and spouse do not stay married throughout the
period from the election date to the benefit starting date or if the participant
revokes the election at least 12 months before the benefit starting date or
elects to receive a lump-sum payment under 3.2-5(a), (b) or (c), if applicable.

        3.2-4    Accelerated vested benefits under 2.4 shall be paid in a lump
sum.

        3.2-5    A participant may elect to receive benefits in the form of an
actuarially equivalent lump sum, as follows:

        (a)   The election to receive benefits in a lump sum may be made in
writing on a form prescribed by the Administrator. Except as provided in (b) and
(c) below, the election must be delivered to the Administrator at least
12 months before the participant's benefit starting date under 3.1. If a
participant makes a lump-sum election designed to qualify under this clause but
has a benefit starting date before 12 months have passed, that election shall be
void, but the participant may elect a reduced lump sum by submitting an election
under (b) or (c) below.

        (b)   A reduced lump-sum payment of an entire benefit may be irrevocably
elected during the 12-month period before the benefit starting date. The reduced
lump-sum payment amount shall be calculated as provided in 3.2-6, and then
reduced by 10 percent.

        (c)   Subject to 6.4, a reduced lump-sum payment of the remaining
portion of a benefit in pay status may be irrevocably elected by a participant
or surviving spouse any time after the benefit starting date, except as provided
below. The payment shall be made as soon as practicable after the election is
received by the Administrator. The reduced lump-sum

7

--------------------------------------------------------------------------------






payment amount shall be calculated as provided in 3.2-6, and then reduced by
10 percent. If a participant starts benefits when married, a later election to
receive a lump-sum benefit may not apply to the spouse's contingent survivorship
benefit if made after the participant and spouse have divorced unless authorized
by the divorce decree or other court order. If such a divorce has occurred and a
participant elects to receive a reduced lump-sum benefit under this provision
without such authorization, the reduced lump-sum benefit shall be calculated
with reference only to monthly amounts otherwise payable to the participant and
shall not affect the spouse's contingent survivorship benefit.

        (d)   A lump-sum election shall apply to the participant's entire
benefit, regardless of whether the service to which the participant's benefit
relates is performed before or after the election is made. Partial lump-sum
payment elections shall not be allowed except as provided in (c) above.

        (e)   A lump-sum election under (a) above may not be revoked, but it may
be replaced by a spousal annuity election after a later marriage as described in
(f) below. If that happens, but the spousal annuity election becomes void under
3.2-3 because the marriage ends before the benefit starting date under 3.1, the
applicable benefit form shall automatically change to the normal form for
payment of benefits under 3.2-1 and the participant shall have a new opportunity
to make a lump-sum election if the 12-month lead time requirement under (a)
above is met.

        (f)    A participant who has made a lump-sum election under (a) above
and then becomes married may elect to change the applicable benefit form to an
actuarially equivalent contingent annuity with payment continued to the
participant's spouse in full or at one-half as described in 3.2-2. An election
under this clause may not be made later than 12 months before the benefit
starting date.

        (g)   A participant's election to receive a lump-sum payment under (a),
(b) or (c) above shall constitute an irrevocable agreement by the participant to
return the amount received if the electing participant engages in competition
under 2.5-3 within three years after termination of employment or the date of
the election if later. The amount to be returned shall be the full amount
distributed plus interest at 7 percent per annum minus the monthly amounts that
would have been paid to the participant in the normal benefit form up to the
date the competition began.

        3.2-6    If a lump-sum payment election under 3.2-6 applies to a
participant's benefit, the following shall apply:

        (a)   Subject to (b) below and 3.2-5(c), the amount of the lump-sum
payment shall be based on the basic supplemental benefit on normal retirement
under 2.1 using Final Average Pay and Years of Benefit Service and other
pertinent benefit formula factors as of the benefit starting date under 3.1. For
a benefit starting date before normal retirement, the 6 percent adjustment
factor in 2.3 shall apply. The resulting monthly retirement benefit shall then
be converted to an actuarially equivalent present value including the interest
rate and mortality assumptions specified in 6.1.

        (b)   A lump-sum payment shall constitute complete satisfaction of the
benefit obligation under the Plan to the participant, and the Plan's
postretirement death benefit provisions shall not apply. However, the payback
obligation under 3.2-5(g) above shall remain in effect.

        (c)   If participant dies before starting to receive benefits with a
lump-sum payment election in effect and a surviving spouse qualifies for
preretirement death benefits under 4.2 and 4.3, the surviving spouse benefit
shall be the actuarially equivalent value of the remaining portion of the
benefit calculated under 4.3(b), payable in a lump sum. If the participant is

8

--------------------------------------------------------------------------------



unmarried on the date of death, there is no preretirement death benefit and 4.3
shall not apply. The actuarial equivalency shall be determined in a manner
consistent with (a) above.

4.     Death Benefits for Spouse

        4.1   Subject to 2.5, if a participant dies after starting to receive
benefits, or dies after retiring under 2.2-5 or 2.3-1 but before starting
benefits under 3.1, no death benefit shall be paid except as may be provided
under the spouse's contingent annuity benefit form if selected by the
participant under 3.2 above. A spouse's post-retirement death benefit shall only
be paid to the spouse to whom the participant was married on the participant's
benefit starting date, even if the participant is married to another spouse on
the date of death.

        4.2   Except as provided in 4.3 and 4.4, if a participant dies before
starting to receive benefits or qualifying under 4.1, no benefit shall be paid.
The surviving spouse benefits under 4.3 and 4.4 shall only be payable if the
participant and spouse are legally married on the date of death.

        4.3   Subject to 1.2-2(e), 3.2-6(d) and 4.2, the surviving spouse of a
participant who dies while employed in covered employment after accruing 10
Years of Eligibility Service, or whose death while so employed is directly
related to the participant's employment, shall receive a death benefit as
follows:

        (a)   The benefit shall be a monthly payment for the surviving spouse's
life, starting on the first day of the month after the participant's death.

        (b)   Subject to (c), the benefit shall be one-half of the amount
determined as though the participant had retired on the date of death with
benefits payable to the surviving spouse under the survivor annuity in Plan
Section 3.2-2. In determining the amount of the benefit, the participant's
actual Years of Benefit Service, Final Average Pay, and Primary Social Security
Benefit shall be used. The Retirement Plan Benefit described in Plan
Section 2.2-4(a) will include the actuarial value of any subsidy provided to
actual preretirement death benefits that commence prior to age 55. Early
retirement adjustment factors as described in Section 2.3-2(b) shall apply. On
death before age 55, the participant shall be assumed to be age 55 in
determining the early retirement adjustment factor.

        (c)   If a participant elected under 3.2-2 to receive benefits in the
form of a contingent annuity with payments continued to the surviving spouse in
full, then the amount under (b) shall be determined using that benefit form.

        4.4   If a participant dies after qualifying for an accelerated vested
benefit under 2.4 but before the date under 3.1 for payment of the benefit, the
surviving spouse shall receive the participant's accelerated vested benefit in a
lump sum on the date the payment otherwise would have been made to the
participant. If actual payment is delayed until after the date under 3.1 for
payment of the benefit to the surviving spouse under this provision, the benefit
shall be paid to the spouse as soon as practicable, or to the surviving spouse's
estate if the surviving spouse has died before the actual payment date. If a
participant dies after qualifying for an accelerated vested benefit under 2.4
but before the date under 3.1 for payment of the benefit, and there is no
surviving spouse, no benefit shall be paid under this provision.

5.     No Advance Funding

        Benefits shall be paid from the general assets of the Company. The
Company may, but shall not be required to set aside funds in advance for payment
of benefits under the Plan. Even if funds are set aside, that shall not cause
this to be a funded employee benefit plan. Participants' rights under this Plan
shall be only as general creditors of the Company.

9

--------------------------------------------------------------------------------




6.     Amendment and Termination

        6.1    Regular Procedure.    Subject to 6.3, the Board of Directors of
the Company may amend or terminate this Plan on the first day of any month by
notice to the participants, but may not revoke any participant's benefits
(a) without adequate compensation or (b) after the occurrence of a Change in
Control of the Company. If the Board of Directors decides to revoke benefits for
some or all participants, the benefits of all affected participants shall be
revoked in exchange for adequate compensation, and such participants shall have
no right to defer receipt of such compensation. No cash-out value shall be
attributed to any spousal survivor benefit for a participant who has not already
retired and commenced benefits or to the cash-out benefit payment option for any
participant regardless of retirement status. Subject to 6.2, the value of an
unvested benefit shall be zero. "Adequate compensation" shall be determined
based on the actuarially equivalent present value of the accrued straight life
normal retirement (age 65) benefit as of the plan termination date, using the
following mortality and interest rate assumptions:

          (i)  The mortality table shall be the RP2000 Healthy Annuitant
mortality tables (100 percent male for retirees and 100 percent female for
spouses) projected to 2010 by scale AA.

         (ii)  The interest rate for each year shall be determined by using the
24-month average of the Moody's Long-Term Corporate Bond Yield composite index,
ending with the November of the preceding year, less 110 basis points. Each
year's interest rate shall remain in effect for distributions that occur at any
time during the year.

        6.2    Total Plan Termination or Reduction in Benefit Accrual
Rate.    In the event of a total termination, the benefits of all participants
shall be fully vested immediately to the extent then accrued, and the
participant shall receive adequate compensation as described in 6.1 above. If
ongoing benefit accruals are slowed or stopped, the following shall apply:

        (a)   Automatic vesting shall not apply.

        (b)   Participants who remain employed by the Company or an Affiliate
shall continue to accrue Eligibility Service and shall become vested upon
reaching age 55 and 10 Years of Eligibility Service.

        (c)   The amounts described in 2.1-4(a) and (b) shall be adjusted under
the new accrual rate, or shall be frozen if accruals are stopped, but shall not
be reduced. The amounts described in 2.1-4(c) may change as described in
1.2-2(c).

        6.3    Technical, Editorial or Operational Changes.    The chief
executive officer of the Company may amend the Plan to make technical, editorial
or operational changes on advice of counsel to comply with applicable law or to
simplify or clarify the Plan. The Committee is also authorized to adopt changes
under this provision, and shall be the only authorized party to adopt such a
change if it affects the benefit of the chief executive officer without having
the same effect on substantially all other similarly situated participants. The
chief executive officer and the Committee may each delegate amendment authority
under this provision to one or more executive officers of the Company, except
that no officer to whom authority is delegated may adopt an a change if it
affects the benefit of that officer without having the same effect on
substantially all other similarly situated participants. For example, if
applicable tax laws, regulations, revenue rulings or revenue procedures would
require a participant to report taxable income due to a benefit under this Plan
before the benefit is payable to the participant, the Plan may be amended under
this provision to prevent such premature taxation. The Company, the Committee,
the chief executive officer and their employees, officers, agents and others
acting on their behalf shall not have any liability to any Plan participant or
beneficiary with respect to such premature taxation, regardless of whether or
not an amendment has been made under this provision.

10

--------------------------------------------------------------------------------



7.     Not Contract of Employment

        This Plan shall not be a contract of employment between the Company or
an Affiliate and any participant. No participant may object to termination of
the Plan under paragraph 6 above. The Plan shall not prevent the Company or an
Affiliate from discharging any participant from employment at any time.

8.     Claims Procedure

        8.1    Filing Procedure.    Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request to the Administrator who shall respond in writing
as soon as practicable. Verbal claims must be confirmed in writing by the
claimant within a reasonable time. If no written confirmation is received within
two weeks of a verbal claim, the Administrator may state the claim in writing
communicated to the claimant and then proceed on that basis.

        8.2    Notice of Denial.    If the claim or request is denied, the
written notice of denial shall state:

        (a)   The reasons for the denial, with specific reference to the Plan
provisions on which the denial is based;

        (b)   A description of any additional material or information required
and an explanation of why it is necessary; and

        (c)   An explanation of the Plan's claim review procedure.

        8.3    Review Procedure.    Any person whose claim or request is denied
or who has not received a response within 30 days may request review by notice
in writing to the Administrator, who shall inform the Committee. The original
decision shall be reviewed by the Committee, which may, but shall not be
required to, grant the claimant a hearing. On review, whether or not there is a
hearing, the claimant may have representation, examine pertinent documents and
submit issues and comments in writing.

        8.4    Decision on Review.    The decision on review shall ordinarily be
made within 60 days. If an extension of time is required for a hearing or other
special circumstance, the claimant shall be so notified and the time shall be
120 days. The decision shall be expressed in writing and shall state the reasons
and the relevant Plan provisions. All decisions on review shall be final and
bind all parties concerned.

9.     General Provisions

        9.1   If suit or action is instituted to enforce any rights under the
Plan, the prevailing party may recover from the other party reasonable
attorneys' fees at trial and on any appeal.

        9.2   Any notice under this Plan shall be in writing and shall be
effective when actually delivered or, if mailed, when deposited as registered or
certified mail directed to the Company at the address stated in the Statement of
Participation or to such other address as either party may specify by notice to
the other party. Unless otherwise designated, notices to the Committee or the
Administrator shall be sent to the address specified for the Company.

        9.3   The rights of a participant under this agreement are personal.
Except for amounts owing to or claimed by the Company or an Affiliate and except
for the limited provisions of 3.2 above, no interest of a participant or spouse
or representative of a participant may be directly or indirectly transferred,
encumbered, seized by legal process or in any other way subjected to the claims
of any creditor.

        9.4   Following termination of employment, a participant shall not be an
employee of the Company or an Affiliate for any purpose and payments under
Section 3 shall not constitute salary or wages. A

11

--------------------------------------------------------------------------------




participant shall receive such payments as retirement benefits, not as
compensation for performance of any substantial services.

        9.5   Except as provided in 9.3 above, this Plan shall be binding upon
and inure to the benefit of the parties, their successors and assigns. If the
Company or an Affiliate merges, consolidates or otherwise reorganizes, or its
assets or business are acquired by another company, this Plan shall be binding
upon the successor company and shall apply to any employment of participants by
the successor company.

        9.6   This Plan shall be construed according to the laws of Oregon
except as preempted by federal law.

        9.7   The Company may withhold from payments to a participant or
surviving spouse any income tax or other amounts as required by law.

10.   Definition of Change in Control

        For purposes of this Plan, a "change in control of the Company" shall be
deemed to have occurred if:

        (a)   Any "person," as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company's then outstanding securities;

        (b)   During any period of two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board of Directors of the Company (the
Board), and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (a), (c) or (d) of this Section) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

        (c)   The stockholders of the Company approve a merger or consolidation
of the Company with any other company, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50 percent of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as hereinabove defined) acquires more than 20 percent of the combined
voting power of the Company's then outstanding securities; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.

12

--------------------------------------------------------------------------------






11.   Effective Date

        This Restatement shall be effective January 1, 1998, except that the
changes in 2.2-4 shall be effective as of January 1, 1989, the Plan's initial
effective date.

1998 RESTATEMENT EXECUTED AS FOLLOWS EFFECTIVE GENERALLY JANUARY 1, 1998:

Adopted: August 5, 1997        
Company
 
PRECISION CASTPARTS CORP.
 
 
By
 
W. C. McCORMICK        

--------------------------------------------------------------------------------


 
 
Executed: December 3, 1997

AMENDMENT NO. 1 EXECUTED AS FOLLOWS EFFECTIVE NOVEMBER 4, 1998:

Adopted: November 4, 1998        
Company
 
PRECISION CASTPARTS CORP.
 
 
By
 
WILLIAM D. LARSSON        

--------------------------------------------------------------------------------


 
 
Executed: November 11, 1998

AMENDMENT NO. 2 EXECUTED AS FOLLOWS EFFECTIVE GENERALLY JUNE 1, 2002:

Adopted: November 4, 1998        
Company
 
PRECISION CASTPARTS CORP.
 
 
By
 
W. C. McCORMICK        

--------------------------------------------------------------------------------


 
 
Executed: June 5, 2002

AMENDMENT NO. 3 EXECUTED AS FOLLOWS EFFECTIVE NOVEMBER 12, 2002:

Adopted: November 12, 2002        
Company
 
PRECISION CASTPARTS CORP.
 
 
By:
 
W. D. LARSSON        

--------------------------------------------------------------------------------

    W. D. LARSSON    

--------------------------------------------------------------------------------

    Type or print name
 
 
Executed: November 18, 2002

13

--------------------------------------------------------------------------------


